Citation Nr: 0313494	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


VACATUR

The veteran had active service from October 1951 to August 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hearing loss 
and tinnitus.  In October 1999, the veteran testified before 
the undersigned at a personal hearing at the RO.  The 
veteran's claim was transferred to the St. Petersburg, 
Florida, RO.  

In an April 24, 2003 decision, the Board adjudicated the 
issues on appeal.  On April 5, 2003, the veteran died.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In these 
circumstances, the appropriate remedy is to vacate the Board 
decision (which causes the underlying RO decision to be 
vacated as well) and dismiss the appeal.  Landicho, 7 Vet. 
App. at 54.  Such action ensures that the Board decision and 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements.  Id.

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board vacates its April 24, 2003 decision.  
In a separate order, the Board has dismissed the appeal of 
the veteran's claim.




ORDER

The April 24, 2003 Board decision is vacated.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

